Winborne, J.,
dissenting: I am unable to follow through with the majority opinion. In the first place, the trustees of a charitable trust have only such powers as are conferred upon them expressly or impliedly by the terms of the trust, or, in some instances, by statute. They cannot *295properly mortgage trust property unless a power to mortgage is so conferred. Scott on Trusts, Vol. 3, sec. 380; Shannonhouse v. Wolfe, 191 N. C., 769, 133 S. E., 93.
In the Shannonhouse case, supra, where trustees of a charitable trust, who were invested with neither express nor implied power to mortgage same, had given a mortgage thereon to secure money borrowed and expended in improving such property, this Court declared the mortgage void.
In that case, after stating principles deducible from the authorities as to when a sale may be made of property impressed with a trust for charitable uses, Brogden, J., speaking for the Court, said: ‘“We think it is well settled that a court of equity, if it has jurisdiction in a given cause, cannot be deemed lacking in power to order the sale of real estate which is the subject of a trust, on the ground, alone, that the limitations of the instrument creating the trust expressly deny the power of alienation. It is true, the exercise of that power can only be justified by some exigency which makes the action of the court, in a sense, indispensable to the preservation of the interests of the parties in the subject matter of the trust, or, possibly, in case of some other necessity of the most urgent character.’ Trust Co. v. Nicholson, 162 N. C., 257; St. James v. Bagley, 138 N. C., 384; Church v. Bragaw, 144 N. C., 126; Church v. Ange, 161 N. C., 314; College v. Riddle, 165 N. C., 211; Middleton v. Rigsbee, 179 N. C., 440. However, the mere naked power of sale implied in the word 'disposal,’ or, for that matter, language of like import, does not necessarily imply or delegate power to mortgage. 'A sale of property presumably brings its full value. A mortgage of property presumably brings but a part of its value, and yet may result, by foreclosure, in the loss of the rest.’ O’Brien v. Flint, 74 Conn., 502.”
In Scott on Trusts, Vol. 2, p. 1037, in treatment on the subject of administration of trusts in general, speaking of the power to mortgage, the author said: “Whether the trustee has a power to mortgage trust property depends primarily upon the manifestation of intention of the settlor. We have seen that the same rule governs the existence of a power of sale. Nevertheless, in the absence of controlling language in the trust instrument it is easier to infer that the settlor intended to confer a power of sale than that he intended to confer a power to mortgage. It is more likely that the settlor intended to permit the trustee to sell trust property and hold the proceeds in trust or apply them to the purposes of the trust than to permit him to subject the property to a mortgage which might result in the sacrifice of the property. In the ease of a sale, if the sale is made at an adequate price, the estate loses nothing, and there is merely a shifting of the trust property from one form to another. In the case of a mortgage the estate may receive the *296amount advanced, but that amount will ordinarily be muck less than tbe value of tbe property mortgaged, and tbe trustee thereafter may be unable to redeem tbe mortgage and runs tbe risk that tbe property will Be sold at an unfavorable time and for less than its value. Tbe making of tbe mortgage subjects tbe trust to a risk wbicb may be beyond tbe control of tbe trustee. Tbe extent of tbe risk, of course, depends upon all tbe circumstances.
“At any rate, tbe placing of a mortgage upon tbe property, altbougb it may be prudent enough as a business risk, ordinarily involves a risk, wbicb ought not to be assumed in tbe administration of a trust, since tbe administration of a trust requires cautious and conservative management.”
In tbe present case tbe power to mortgage is not given, expressly or impliedly, to tbe trustees. Tbe extent of tbe power granted in tbe trust as originally set up in 1901 is that “if any change should be necessary to better effectuate tbe purpose, with power in said board of trustees, in their discretion to adopt tbe same.” But in a later deed in tbe chain of title under wbicb plaintiffs claim, after two other buildings bad been ex-ected on tbe trust lot with money derived from voluntary contributions, it is provided: “In case it shall hereafter at any time or for any reason become impracticable to maintain and operate such institution, then tbe party of tbe second part to have, bold and use said real and pei’sonal property for such other purposes and objects of a charitable or benevolent character as said party of tbe second part, by its board of trustees, may determine.” Thus, an anticipation that in tbe course of time it might become impracticable to maintain and operate tbe hospital, is cleaidy indicated. This negatives any intention to authorize a mortgage.
On tbe other band, tbe only statutory authority, in this State, empowering trustees to mortgage charitable trust property, relates to trustees of religious bodies. C. S., 3571.
Furthermore, where trustees of a chaidtable trust are not given tbe power, expressly or impliedly, by tbe terms of tbe trust, or by statute, whether a court of equity has tbe power to authorize such trustee to borrow money to preserve tbe trust and secure tbe same by a mortgage on the property has not been decided in this jurisdiction.
In Wright v. McGee, 206 N. C., 52, 173 S. E., 31, while this Court disposed of tbe appeal upon other grounds, Connor, J., expressed tbe trend of thought on tbe subject in this manner: “We have been unable to find any case in wbicb a court with equity jurisdiction has exercised such power. Tbe power to authorize tbe sale of property impressed with a trust for charity, and tbe investment of tbe proceeds of tbe sale in other property to be held under tbe same, or like trust, does not *297necessarily include tbe power to authorize a mortgage or deed of trust on tbe property, wbicb may result in tbe loss of tbe property upon tbe foreclosure of tbe mortgage or deed of trust.” See, also, Raleigh v. Trustees, 206 N. C., 485, 174 S. E., 278.
In tbis connection tbe majority opinion in tbis case cites no sucb decision.
But, be tbat as it may, decision on tbe question is not necessary to determination of tbis appeal.
Secondly, if it be conceded tbat tbe courts in tbe exercise of equity jurisdiction have tbe power to interpose and grant tbe power, where none is given, to trustees to mortgage property impressed with a charitable trust as security for borrowed money used or to be used in improvement of tbe trust estate, tbe facts in tbe present case do not justify tbe exercise of sucb power.
A more complete statement of tbe-factual situation is necessary for clear understanding and proper consideration of tbe terms of tbe charitable trust and of tbe condition of tbe trust property with regard to tbe proposed improvement of tbe property and tbe enlargement of “tbe scope of tbe field of tbe operations” by means of borrowed money secured by mortgage on tbe entire estate, both real and personal.
These facts appear: Prior to 17 December, 1901, tbe purchase and equipment of tbe Pittman Hospital were made with funds contributed, as follows: By Miss Minerva Pittman as a memorial to Dr. W. J. Pittman, $2,000; by Eobert M. and Sarah E. Bruce as a memorial to John T. Bruce, $5,117; by tbe Auxiliary Board of Health of Edgecombe County, $2,460; by Ladies’ Hospital Aid Society of Tarboro, $1,000; by physicians (vaccination allowance), $500; by various voluntary contributions, about $500, agreement with respect to wbicb is registered in Edgecombe County registry in Book 107, page 279, but wbicb is not incorporated in tbe record on tbis appeal. Tbe contributors agreed tbat tbe hospital be conveyed to a board of trustees composed of certain practicing physicians coming within descriptive qualifications set forth in tbe Articles of Incorporation, Constitution and By-Laws of tbe Auxiliary Board of Health of Edgecombe County with power to fill vacancies as therein declared. Pursuant thereto tbe Pamlico Insurance & Banking Company, by deed dated 17 December, 1901, in wbicb tbe contributors joined in consideration of tbe matters therein set forth and $3,000 paid from funds contributed by tbe Bruces, conveyed to said board of trustees, naming them, tbe lots on St. Andrews Street in tbe town of Tarboro on wbicb tbe Pittman Hospital was then situated. Tbe deed contains the following provision: “And tbe Auxiliary Board of Health of Edgecombe County, a corporation, . . . Eobert M. and Sarah E. Bruce, by their attorney, Geo. Howard, and Miss Minerva Pittman do hereby *298affirm the modifications made by this deed of the ‘agreement’ aforesaid and waive all right to claim the return of any part of their contributions, their purpose being and they hereby declare their trust, that the said Board of Trustees use the property conveyed to them, in the interest of humanity to alleviate its suffering doing all reasonable charity work, by operating a hospital in perpetuity, and if any change should be necessary to better effectuate the purpose, with power in said Board of said Trustees, in their discretion to adopt the same.”
Later the then board of trustees believing that control and management of said hospital and its affairs by a corporation would more certainly and quickly develop same, unanimously determined and resolved in meeting assembled, that the property control and management of said hospital should pass to a corporation “for the better effectuating and perpetuating its purposes.” Pursuant thereto, and in pursuance of resolution duly made, the board of trustees procured a corporate charter for the Pittman Hospital Association, Incorporated, with “full power to hold all the property of said hospital and manage its affairs.” Thereupon, on 4 May, 1903, the trustees then constituting said board conveyed to said corporation all the property conveyed to them as aforesaid, as well as “all other property of any kind and description held” by them, “to have and to hold . . . unto it and its successors in fee; to the end that said association manage and use the property conveyed to it in the interest of humanity, to alleviate its suffering, doing all reasonable charity work, and to develop and perpetuate said hospital.”
At a meeting of the Pittman Hospital Association, held on 26 March, 1910, a resolution was passed “authorizing and directing the President and Secretary to rent or lease said hospital for a term of years, or if deem.ed advisable, desirable or considered that it would better effectuate the purposes of the Association, to deed in fee said hospital and all its appurtenances to the proper person; and ... in accordance with said resolutions and after due and mature consideration ... it was deemed advisable and so ordered that a deed in fee simple should be made to Dr. J. M. Baker, Trustee of the Bruce Fund.” Pursuant thereto, on 6 April, 1910, a deed was executed by the Pittman Hospital Association to Julian M. Baker, trustee of the Bruce Fund, his heirs and assigns, conveying the hospital property “to have and to hold . . . together with all the privileges and appurtenances thereunto belonging, or in anywise appertaining unto him, ... in fee simple forever.”
By deed in fee dated 29 July, 1915, all of the property so conveyed tp. him, was conveyed by J. M. Baker, trustee of the Bruce Fund, to the Edgecombe Benevolent Association, Inc., which had theretofore been organized for the purpose of purchasing and operating same. The consideration therefor was the issuance and delivery to the grantor, J. M. *299Baker, trustee of tbe Bruce Fund, of stock in said Edgecombe Benevolent Association of tbe par value of $12,500.
While tbe title to tbe said property was beld by tbe Edgecombe Benevolent Association two brick buildings were constructed in connection witb tbe original brick building, and added to tbe hospital plant. Tbe first of these two was built in tbe year 1916, and tbe second in 1920, each at cost of $15,000 witb funds raised by voluntary donations.
Afterwards, on 17 December, 1927, tbe Edgecombe Benevolent Association, Incorporated, executed a deed to tbe Edgecombe Hospital and Benevolent-Association, Incorporated, its successors and assigns, conveying tbe Pittman Hospital property and all furniture, fixtures, equipment and apparatus then located in and used in tbe operation of said hospital, except certain property not owned by it: “To have and to bold . . . together witb all privileges and appurtenances thereunto belonging or in any wise appertaining, unto tbe party of tbe second part, its successors and assigns, in accordance witb and under tbe limitations and provisions of tbe Articles of Incorporation of party of second part, that is to say, said party of tbe second part to have, bold and use said real estate and personal property for and in tbe operation of an institution for tbe care and treatment of sick and injured persons, and in case it shall hereafter at any time or for any reason become impracticable to maintain and operate such institution, then said party of tbe second part to have, bold and use said real and personal property for .such other purposes and objects of a charitable or benevolent character as said party of tbe second part, by its Board of Trustees, may determine.”
Tbe Edgecombe Hospital and Benevolent Association, Incorporated, in deed dated 6 June, 1928, after asserting tbe provisions set forth in the' habendum, to tbe deed to it dated 17 December, 1927, and further reciting that: “Tbe board of trustees or directors of tbe said Edgecombe Hospital and Benevolent Association, Incorporated, found it impracticable to maintain and operate said institution for tbe purposes aforesaid, and by duly authorized motions have consented, empowered and authorized its officers to convey by proper deed all of said real and personal property conveyed to it by tbe above mentioned deed to tbe hereinafter mentioned trustees,” conveyed tbe said property to tbe plaintiffs in this action, their successors and assigns, “for tbe use and benefit of tbe citizens of tbe town of Tarboro, of tbe county of Edgecombe, and of tbe adjacent counties,” “to have and to bold tbe aforesaid real and personal property together witb all privileges and appurtenances thereunto belonging or in anywise appertaining unto tbe parties of tbe second part) their successors and assigns, for tbe purpose- of owning, equipping, managing, maintaining and supporting a hospital for the care and treatment of ■the sick and tbe indigent or any others requiring medical or surgical aid, tbe *300dispensing of charity, distribution of funds for charitable and benevolent purposes and for such other and further acts as may be necessary to carry out the purposes aforesaid.”
As thus founded, dedicated, acquired and held, the trust estate, a charitable trust, originally known as the Pittman Hospital, now the Edge-combe General Hospital, as the record shows, is “as of today a hospital of fifty beds, having the approval of the American Hospital Association.” It represents, as is alleged by plaintiffs and found as a fact by the court, an investment of $60,000.
Petitioners allege that the expense of maintenance and upkeep of the hospital has been met almost entirely from the patronage of pay patients, the Duke Endowment, the county of Edgecombe and the town of Tar-boro, and that in spite of loyal support of most of the physicians, the public generally, and aid from other sources, they are unable to accumulate funds for these needed improvements.
What then do the petitioners propose to do? It is alleged that they “have conceived a plan . . . which, as they believe, is based upon sound economic consideration and will accomplish the end in view and prove advantageous to the beneficiaries in the trust, as well as widen and enlarge the scope of the field of the operations.” As a part of this plan petitioners have acquired title to a lot on St. Patrick’s Street, adjoining the original lot, by deed from W. W. Greene and others upon terms of trust in almost identical words to those used in the deed from the Edge-combe Hospital and Benevolent Association to plaintiffs.
It is further planned: (1) To replace the original brick building by the erection of a two-story brick building which will provide sixteen private rooms, offices for the hospital staff and space for the other purposes for which the said original building is now being used; (2) to erect on the recently acquired lot on St. Patrick Street a two-story brick building of 16 rooms to be used as a nurses’ home. The proposed plan, including the cost of necessary furniture, fixtures and equipment, is approximately $40,000, all of which is to be borrowed, on terms “payable in 20 years, interest at 6 per cent, payable semiannually, with a 5 per cent semiannual curtailment of the principal.” The loan is to be secured (1) by a first mortgage on all of the real estate, that is, the original lot and the recently acquired lot, and the improvements thereon; (2) by a “first chattel lien on the furniture, fixtures and equipment located on this property”; and (3) subject to the lender “being furnished with a satisfactory ten-year lease at $150 per month for the office space occupied by the doctors.”
An agreement for a lease at such monthly rental has been entered into between plaintiffs and “physicians and suzgeons constituting the staff of the hospital.”
*301Plaintiffs further “believe and allege that the consummation of the above loan will be to the great, lasting and material advantage of all parties concerned, including the ‘sick and indigent, or all others requiring medical or surgical aid’ in Edgecombe and adjacent counties; that, if said loan is "consummated and the hospital modernized, enlarged and improved, as hereinbefore set forth, the class of persons known and designated as ‘sick and indigent, or all others requiring medical or surgical aid’ will receive more benefit from the trust; that the income of the institution will be greatly increased; that the Duke Endowment, which donated the sum of $3,861 for the year 1938, will continue to make similar donations, or increased donation in proportion to the increased facilities, and that the county of Edgecombe and the town of Tarboro will continue to make donations as in the past, and in addition your petitioners will receive an annual rental of $1,800 for the office space to be provided, as well as the added income of approximately $12,000 from the additional private rooms.” . . . Plaintiffs “believe and allege,” and the “court finds that in all reasonable probability the additional income to be derived from rental of office space and new private rooms will enable petitioners to meet the payments of interest and principal of the proposed loan and thereby eventually relieve the trust property of the proposed encumbrance.”
Though the trust estate is “for the use and benefit of the citizens of Tarboro, of the county of Edgecombe and of the adjacent counties,” the record is silent as to hospital facilities in adjacent counties, which may affect patronage of the hospital here involved.
Analyzing the situation: (1) The present plant meets the approval of the American Hospital Association. What the requirements are for such approval, the record does not disclose. It must mean something, and it may be assumed that there are standard requirements. If so, does not the fact of approval tend to negative such exigency or urgent necessity as- calls for the intervention of a court of equity to supply the trustees with power to mortgage the trust estate to prevent it being destroyed or lost?
(2) Is the condition of the original building in the trust estate such exigency or urgent necessity as appeals to a court of equity for authority to encumber the estate to get funds with which to erect a building on other land held by the trustees under an independent source of title, though under similar terms ?
(3) Do the terms of the proposed loan and the probability of income from amortizing it offer such assurance as justifies a court of equity interposing to vest the trustees with the power to mortgage? A careful consideration raises grave doubt. A “5 per cent semiannual curtailment of principal” amounts to $4,000 per year. By adding to this interest *302on tbe loan, more than $6,000 will have to be raised the first year, and the whole in 10 years. But if the curtailment is to be only five per cent annually, that is, $2,000, more than $4,000 will be required the first year. In either event only the amount of interest to mature each year will be reduced proportionate to the prior curtailment of the principal.
On the other hand, the only sure annual income is $1,800, the rental of the offices to the doctors. That the increased contribution expected from the Duke Endowment relates to charitable beds is a matter of common knowledge. Though there will be sixteen additional private rooms, charitable beds are not contemplated. What the increased income will be will depend upon patronage, which is necessarily a matter of speculation. If, however, the additional space is to be devoted to the charitable purposes of the trust, there is no sound basis for anticipating the alleged contemplated revenue. If such additional income results the trustees will have engaged in a commercial venture foreign to the express conditions attached to the use of the property and the charities to which it must be devoted under the stipulations in the several deeds.
The facts and circumstances here presented, it seems to me, reveal a proposal which is inconsistent and inharmonious with the kind of cautious and conservative management required in the administration of a charitable trust. The trust estate ought not to be so jeopardized. A court of equity should not sanction it.
Stacy, C. J., and BakNhill, J., concur in dissent.